Exhibit 10.1

 

FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into and made effective as of May 14, 2013, by and between THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Company”), and DAVID H. EDWAB, a
resident of Bonita Springs, Florida (“Employee”), amending and restating the
Employment Agreement dated February 3, 2002, as amended and restated by the
Amended and Restated Employment Agreement dated February 3, 2003, as amended and
restated by the Second Amended and Restated Employment Agreement dated
October 1, 2005, as amended and restated by the Third Amended and Restated
Employment Agreement dated January 1, 2009 and as amended and restated by the
Fourth Amended and Restated Employment Agreement dated October 25, 2010  (the
“Fourth Amended and Restated Agreement”).

 

WHEREAS, the Company and Employee desire to amend the Fourth Amended and
Restated Agreement;

 

WHEREAS, the Company and Employee have entered into that certain Change in
Control Agreement dated as of May 15, 2009 (the “Change in Control Agreement”);

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree to amend and
restate the Fourth Amended and Restated Agreement to read as follows:

 

1.                                      Employment and Duties.  The Company
hereby agrees to continue to employ Employee as Vice Chairman of the Board, and
Employee hereby agrees to continue such employment and agrees to continue to
serve the Company in such capacity on the terms and subject to the conditions
set forth in this Agreement.  Subject to the ultimate direction and control of
the Chairman of the Board and Chief Executive Officer of the Company and to the
Company’s Board of Directors, Employee shall assist the Chairman of the Board
and Chief Executive Officer with the strategic direction of the Company and
assist with the implementation of the business plan of the Company and, in
connection therewith, will interact with and provide guidance to the other
executive officers of the Company.  During his employment hereunder, Employee
shall devote more of his business time, energy, and ability to the business and
interests of the Company than to any other single business or group of related
businesses.  During his employment hereunder, Employee may render services for
compensation and engage in other business activity without the prior consent of
the Company, provided rendering such services or engaging in such activity does
not violate Section 10 or 11 of this Agreement and provided that Employee must
continue to devote more of his working time to the Company than to any other
single business or group of related businesses.  In accordance with past
practices under this Agreement, Employee shall determine the location from which
he will generally provide his services to the Company but will from time to time
travel, at the Company’s expense, to the Company’s offices for consultation.

 

2.                                      Compensation and Benefits of Employment.

 

(a)                                 As compensation for the services to be
rendered by Employee hereunder, the Company shall pay to Employee a base annual
salary (“Annual Salary”) of $420,000 per

 

--------------------------------------------------------------------------------


 

year, in equal installments in accordance with the customary payroll practices
of the Company.  The parties shall comply with all applicable withholding
requirements in connection with all compensation payable to Employee.  The
Company’s Board of Directors may, in its sole discretion, review and adjust
upward Employee’s Annual Salary from time to time, but no downward adjustment in
Employee’s Annual Salary may be made during the term of this Agreement.

 

(b)                                 In addition to the Annual Salary, Employee
shall have an opportunity to earn an annual cash bonus (the “Bonus”) in respect
of each fiscal year of the Company in accordance with the terms of the Company’s
annual cash bonus program for executive officers then existing for such fiscal
year based on the achievement of performance objectives as may be established
from time to time by the Board of Directors or a committee thereof; provided,
however, that, except as otherwise provided herein, the Bonus for any fiscal
year shall be payable to Employee only if Employee is employed by the Company on
the date on which such Bonus is paid, except that if Employee remains employed
by the Company through February 5, 2017 as contemplated hereunder, then Employee
shall be entitled to receive any Bonus earned for the fiscal year ending 
January 30, 2017 notwithstanding the fact that Employee ceases to be an employee
after February 5, 2017.  In no event will such Bonus be paid later than the last
day of the third month following the close of the Company’s fiscal year to which
such Bonus relates.  Employee’s target annual cash bonus opportunity shall be
set from time to by the Board of Directors or a committee thereof, but such
bonus opportunity shall not be less than 100% of Employee’s Annual Salary for
any given year (the “Target Bonus”).  The actual Bonus payable may be greater or
lesser than the Target Bonus and shall be determined consistent with the
criteria set for other senior management executives at the Company by the Board
of Directors or a committee thereof, based on such factors as it shall
determine.

 

(c)                                  Employee shall be entitled to participate
in and have the benefits under the terms of all life, accident, disability and
health insurance plans, pension, profit sharing, incentive compensation and
savings plans and all other similar plans and benefits which the Company from
time to time makes available to its senior management executives in the same
manner and at least at the same participation level as other senior management
executives, subject however to the provisions of this Section 2 relating to the
Bonus and to equity grants.

 

(d)                                 The Company shall grant to Employee on
February 5, 2016, 19,360 deferred stock units (the “DSUs”) under the Company’s
2004 Long Term Incentive Plan, or any comparable plan replacing such 2004 Long
Term Incentive Plan (the “Plan”) pursuant to a DSU award agreement (the “Award
Agreement”), which shall vest on February 5, 2017.  Notwithstanding anything to
the contrary in the Award Agreement, in the event of termination of Employee’s
employment, other than for “cause”, as described in Section 7, or by reason of
voluntary termination as described in Section 8, all such DSUs that are unvested
shall immediately vest  and, in the event of termination of Employee’s
employment for “cause”, as described in Section 7, or by reason of voluntary
termination as described in Section 8, all unvested DSUs shall immediately
terminate and be of no further force or effect.

 

(e)                                  Employee acknowledges that on April 3,
2013, as consideration in respect of this Agreement, the Company granted to
Employee under the Plan (i) 20,000 DSUs, the vesting of which is time-based and
shall vest annually over a period of four years in equal, pro

 

2

--------------------------------------------------------------------------------


 

rata installments and (ii) 20,000 DSUs, the vesting of which is
performance-based and shall vest annually over a period of four years if the
specified performance criteria are achieved.  Such awards of DSUs were issued on
terms substantially similar to the Company’s other executive officers.  If
Employee remains employed by the Company through February 5, 2017 as
contemplated hereunder, then notwithstanding the terms of the award agreements
related to such DSU grants or the fact that Employee ceases to be an employee
after February 5, 2017, such DSU awards shall vest on February 5, 2017, or in
the case of the performance-based DSUs, to the extent that the requisite targets
for such period have been met as contemplated by such award agreement.  Employee
shall not be entitled to receive any future equity awards pursuant to this
Agreement other than the DSUs described in this paragraph (e) and the DSU award
described in paragraph (d) above.

 

(f)                                   Employee further acknowledges that, on
February 5, 2011, the Company granted to Employee 96,800 shares of Restricted
Stock (the “Restricted Stock”) pursuant to terms of the Fourth Amended and
Restated Agreement, which vest in equal numbers of 19,360 on each February 5th
in 2012 through 2016.  In the event of termination of Employee’s employment,
other than for “cause”, as described in Section 7, or by reason of voluntary
termination as described in Section 8, a number of unvested shares of Restricted
Stock shall immediately vest equal to 19,360 times a fraction the numerator of
which shall be the sum of (i) the number of days from and including the most
recent February 6 to and including the Termination Date (as defined below) and
(ii) the lesser of 730 or the number of days from the Termination Date to and
including the second following February 5, and the denominator of which shall be
365; any other unvested shares of Restricted Stock shall immediately terminate
and be of no further force or effect.  In the event of termination of Employee’s
employment for “cause”, as described in Section 7, or by reason of voluntary
termination as described in Section 8, all unvested shares of Restricted Stock
shall immediately terminate and be of no further force or effect.

 

3.                                      Business Expenses.  The Company shall
promptly reimburse Employee for all appropriately documented, reasonable
business expenses incurred by Employee in accordance with the Company’s policies
related thereto.

 

4.                                      Term.  Employee’s employment under this
Agreement shall have a continuing term until the close of business on
February 5, 2017.

 

5.                                      Termination by the Company Without Cause
or Termination by Employee for “Good Reason”.

 

(a)                                 The Company may, by delivering 30 days prior
written notice to Employee, terminate Employee’s employment at any time without
cause, and Employee may, by delivering 30 days prior written notice to the
Company, terminate Employee’s employment at any time for “good reason”, as
defined in Section 5(b) below.  If such termination without cause or for good
reason occurs, then:

 

(i)                                     The Company shall pay to Employee, at
the times specified in Section 5(a)(iv) below, the following amounts:

 

3

--------------------------------------------------------------------------------


 

(1)                                 a lump sum in cash equal to (1) Employee’s
Annual Salary earned through the date of Employee’s termination of employment
(the “Termination Date”) for periods through but not following his Separation
From Service (as defined in Section 5(c) below) and (2) any accrued vacation pay
earned by Employee, in each case, to the extent not theretofore paid (the
“Accrued Obligation”);

 

(2)                                 a lump sum in cash equal to Employee’s
Annual Salary earned through the Termination Date for periods following his
Separation From Service, to the extent not theretofore paid;

 

(3)                                 installment payments of $10,000 a month for
a five year period following the Termination Date;

 

(4)                                 a lump sum in cash equal to two times
Employee’s Annual Salary at the rate in effect immediately prior to the
Termination Date; and

 

(5)                                 a lump sum in cash equal to two times
Employee’s full Target Bonus for the Company’s fiscal year in which the
Termination Date occurs.

 

(ii)                                  Subject to clause (iv) of this
Section 5(a), until Employee reaches age 65, the Company shall arrange to
provide Employee and his dependents medical insurance benefits substantially
similar to those provided to executive officers of the Company, provided
Employee shall pay the Company an amount equal to the full cost of such coverage
and the Company will reimburse Employee for the amount paid by Employee in
excess of the amount that would be paid by an executive officer of the Company
for substantially similar benefits, and any reimbursement by the Company to
Employee required under this Section 5(a)(ii) shall be made on the last day of
the month in which Employee pays the amount required for such coverage. If
Employee is a Specified Employee (as defined in Section 5(c) below) and the
benefits specified in this Section 5(a)(ii) are taxable to Employee and not
otherwise exempt from Section 409A of the Code (“Section 409A”), the following
provisions shall apply to the reimbursement or provision of such benefits.  Any
amounts to which Employee would otherwise be entitled under this
Section 5(a)(ii) during the first six months following the date of Employee’s
Separation From Service shall be accumulated and paid to Employee on the date
that is six months following the date of his Separation From Service.  Except
for any reimbursements under the applicable group health plan that are subject
to a limitation on reimbursements during a specified period, the amount of
expenses eligible for reimbursement under this Section 5(a)(ii), or in-kind
benefits provided, during Employee’s taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of Employee.  Any reimbursement of an expense described in this
Section 5(a)(ii) shall be made on or before the last day of Employee’s taxable
year following Employee’s taxable year in which the expense was incurred. 
Employee’s right to reimbursement or in-kind benefits pursuant to this
Section 5(a)(ii) shall not be subject to liquidation or exchange for another
benefit.

 

(iii)                               Subject to Employee’s group health plan
coverage continuation rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, the benefits listed in clause (ii) of
this Section 5(a) shall be reduced to the extent benefits of the same type are
received by Employee from any other person during such period, and provided,
further,

 

4

--------------------------------------------------------------------------------


 

that Employee shall have the obligation to notify the Company that he is
receiving such benefits.  The Company agrees that, if Employee’s employment with
the Company terminates during the term of this Agreement, Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to Employee by the Company pursuant to this Section 5.  Further, except
with respect to the benefits provided pursuant to clause (ii) above, the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by Employee as the result of employment by another
employer, by retirement benefits, or by offset against any amount claimed to be
owed by Employee to the Company.

 

(iv)                              The amounts payable under
Section 5(a)(i) shall be paid as follows:

 

(1)                                 The Company shall pay Employee the amounts
specified in Section 5(a)(i)(1) within 15 days after the Termination Date.

 

(2)                                 The Company shall pay Employee the amounts
specified in Sections 5(a)(i)(2), 5(a)(i)(4) and 5(a)(i)(5) on the date that is
30 days following the date of Employee’s Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee.

 

(3)                                 The Company shall pay Employee the
applicable amount specified in Section 5(a)(i)(3) on the 15th of each month,
beginning with the first such date immediately following the date of Employee’s
Separation From Service if he is not a Specified Employee or on the date that is
six months following the date of his Separation From Service if he is a
Specified Employee.  Such first payment shall include all amounts that would
have been paid to Employee earlier under this Section 5(a)(iv)(3) had Employee
not been a Specified Employee.

 

(4)                                 If Employee is a Specified Employee at the
time of his Separation From Service, the Company shall pay to Employee, on the
date that is six months following Employee’s Separation From Service, an
additional interest amount equal to the amount of interest that would be earned
on the amounts specified in Sections 5(a)(i)(2), 5(a)(i)(4), 5(a)(i)(5), and on
the amounts specified in Section 5(a)(i)(3) to the extent such payments were
delayed solely because he is a Specified Employee, for the period commencing on
the date of Employee’s Separation From Service until the date of payment of such
amounts, calculated using an interest rate equal to the six month London
Interbank Offered Rate in effect on the date of Employee’s Separation From
Service plus two percentage points.

 

(b)                                 For purposes of this Section 5, “good
reason” shall mean the occurrence of any of the following events:

 

(i)                                     Removal, without the consent of Employee
in writing, from the office of Vice Chairman of the Board or a material
reduction in Employee’s authority or responsibility, except upon a proper
termination of Employee for “cause”, as defined in Section 7 or as a result of
voluntary termination by Employee; or

 

(ii)                                  The Company otherwise commits a material
breach of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Agreement, the terms
“Separation From Service” and “Specified Employee” shall have the meanings
ascribed to such terms in Section 409A.

 

(d)                                 The Company shall pay any attorney fees
incurred by Employee in reasonably seeking to enforce the terms of this
Section 5.  Except as provided below, the Company shall pay Employee such
attorney fees within ten (10) business days after the delivery of Employee’s
written request for the payment accompanied by such evidence of legal expenses
incurred as the Company may reasonably require.  Notwithstanding the preceding
sentence, if Employee incurs a Separation From Service and is a Specified
Employee, the Company shall not make any further payment of attorney fees to
Employee under this Section 5(d) before the date that is six months following
the date of his Separation From Service.  Rather, on the date that is six months
following the date of Employee’s Separation From Service the Company shall pay
to Employee all attorney fees that the Company is required to reimburse under
this Section 5(d) for which a written request for payment was properly submitted
by Employee during the first six months following the date of Employee’s
Separation From Service or which were otherwise not paid before Employee’s
Separation From Service.  In any event the Company shall pay Employee such legal
fees by the last day of Employee’s taxable year following the taxable year in
which Employee incurred such legal expenses.  The legal expenses that are
subject to reimbursement pursuant to this Section 5(d) shall not be limited as a
result of when the expenses are incurred.  The amounts of legal expenses that
are eligible for reimbursement pursuant to this Section 5(d) during a given
taxable year of Employee shall not affect the amounts of expenses eligible for
reimbursement in any other taxable year of Employee.  The right to reimbursement
pursuant to this Section 5(d) is not subject to liquidation or exchange for
another benefit.

 

6.                                      Termination Upon Death or Disability.

 

(a)                                 If Employee’s employment is terminated
because of death, then

 

(i)                                     Within 30 days after the date of
Employee’s death, the Company shall pay to Employee’s estate a lump sum payment
in cash equal to the Accrued Obligation.

 

(ii)                                  Until the date on which Employee would
have reached age 65, the Company shall arrange to provide Employee’s dependents
medical insurance benefits substantially similar to those provided to Employee
and his dependents immediately prior to the Termination Date (at no greater cost
to Employee’s dependents than such cost to Employee in effect immediately prior
to the Termination Date, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company),
provided Employee’s dependents shall pay the Company an amount equal to the full
cost of such coverage and the Company will reimburse Employee’s dependents for
the amount paid by Employee’s dependents in excess of the amount that would be
paid by an executive officer of the Company for substantially similar benefits,
and any reimbursement by the Company to Employee’s dependents required under
this Section 6(a)(ii) shall be made on the last day of the month in which
Employee’s dependents pays the amount required for such coverage.  Except for
any reimbursements under the applicable group health plan that are subject to a
limitation on reimbursements during a specified period, the amount of expenses
eligible for reimbursement under this Section 6(a)(ii), or in-kind benefits
provided, during Employee’s taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other

 

6

--------------------------------------------------------------------------------


 

taxable year of Employee.  Any reimbursement of an expense described in this
Section 6(a)(ii) shall be made on or before the last day of Employee’s taxable
year following Employee’s taxable year in which the expense was incurred. 
Employee’s right to reimbursement or in-kind benefits pursuant to this
Section 6(a)(ii) shall not be subject to liquidation or exchange for another
benefit.

 

(iii)                               The Company shall pay Employee’s estate a
lump sum payment in cash equal to the number of days in the Company’s fiscal
year up to and including the date of Executive’s death divided by the total
number of days in the Company’s fiscal year (for purposes of this
Section 6(a)(iii), the “Pro Rata Fraction”) multiplied by the Bonus Employee
would have earned for the Company’s fiscal year ending contemporaneously with or
immediately following the date of Employee’s death as reasonably determined by
the Board of Directors or a committee thereof after the end of the Company’s
fiscal year in which such death occurs in accordance with the Board of
Directors’ determination policies then in effect, and such payment shall be paid
on the April 15th immediately following the end of the Company’s fiscal year
bonus period to which such Bonus relates; and

 

(iv)                              Within 30 days after the date of Employee’s
death, the Company shall pay to Employee’s estate a lump sum in cash equal to
the employer contributions the Company would have credited to Employee’s
retirement accounts under The Men’s Wearhouse, Inc. 401(k) Savings Plan or any
similar employer contribution plans adopted by the Company in which Employee is
participating had he continued to remain employed by the Company until the
earlier of February 6, 2017 or the second anniversary of the Termination Date,
assuming for this purpose that (1) Employee’s earned compensation for a year is
the amount of his annualized Annual Salary for the calendar year in which the
Termination Date occurs, (2) the applicable legal limitations and the employer
contribution percentages under such plans for such period are the same
percentages and limitations in effect immediately prior to the Termination Date
and (3) that Employee is deemed to make the maximum pre-tax elective deferral
contributions permitted under section 402(g) of the Code; provided, however,
that no payment shall be required with respect to either Plan if on the date of
Employee’s death, the Company has ceased making employer contributions with
respect to such Plan or has notified its employees that it intends to cease
making such contributions within six months.

 

(b)                                 If Employee’s employment is terminated on
account of his becoming permanently disabled (as defined in Section 6(b)(iv)),
then:

 

(i)                                     The Company shall pay to Employee, at
the times specified in Section 6(b)(iii) below, the following amounts:

 

(1)                                 a lump sum in cash equal to the Accrued
Obligation;

 

(2)                                 a lump sum in cash equal to Employee’s
Annual Salary earned through the Termination Date for periods following his
Separation From Service, to the extent not theretofore paid;

 

(3)                                 a lump sum in cash equal to the product of
(1) the monthly basic life insurance premium applicable to Employee’s basic life
insurance coverage provided

 

7

--------------------------------------------------------------------------------


 

through the Company’s life insurance plan immediately prior to the Termination
Date and (2) the number of full months and fractional months (if any) remaining
until the earlier of February 6, 2017 or the second anniversary of the
Termination Date;

 

(4)                                 cash installment payments each of which is
equal to 1/52nd of the Annual Salary, at the then current rate, that would have
been paid if Employee’s employment had continued and not been terminated under
this Section 6(b), for each week during the period beginning on the Termination
Date and ending on the earlier of February 6, 2017 or the second anniversary of
the Termination Date;

 

(5)                                 a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year (for
purposes of this Section 6(b), the “Pro Rata Fraction”) multiplied by the Bonus
that Employee would have earned for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date as
reasonably determined by the Board of Directors or a committee thereof after the
end of the Company’s fiscal year in which such termination occurs in accordance
with the Board of Directors’ determination policies then in effect; and

 

(6)                                 a lump sum in cash equal to the employer
contributions the Company would have credited to Employee’s retirement accounts
under The Men’s Wearhouse, Inc. 401(k) Savings Plan and any similar employer
contribution plans adopted by the Company in which Employee is participating had
he continued to remain employed by the Company until the earlier of February 6,
2017 or the second anniversary of the Termination Date, assuming for this
purpose that (1) Employee’s earned compensation for a year is the amount of his
annualized Annual Salary for the calendar year in which the Termination Date
occurs, (2) the applicable legal limitations and the employer contribution
percentages under such plans for such period are the same percentages and
limitations in effect immediately prior to the Termination Date and (3) that
Employee is deemed to make the maximum pre-tax elective deferral contributions
permitted under section 402(g) of the Code: provided, however, that no payment
shall be required with respect to either Plan if on the Termination Date, the
Company has ceased making employer contributions with respect to such Plan or
has notified its employees that it intends to cease making such contributions
within six months.

 

(ii)                                  Until the date on which Employee reaches
age 65, the Company shall arrange to provide Employee and his dependents medical
insurance benefits substantially similar to those provided to Employee and his
dependents immediately prior to the Termination Date (at no greater cost to
Employee than such cost to Employee in effect immediately prior to the
Termination Date, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company),
provided Employee shall pay the Company an amount equal to the full cost of such
coverage and the Company will reimburse Employee for the amount paid by Employee
in excess of the amount that would be paid by an executive officer of the
Company for substantially similar benefits, and any reimbursement by the Company
to Employee required under this Section 6(b)(ii) shall be made on the last day
of the month in which Employee pays the amount required for such coverage. 
Except for any reimbursements under the applicable group health plan that are
subject to a limitation on reimbursements during a specified period, the amount
of expenses eligible for reimbursement

 

8

--------------------------------------------------------------------------------


 

under this Section 6(b)(ii), or in-kind benefits provided, during Employee’s
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Employee.  Any
reimbursement of an expense described in this Section 6(b)(ii) shall be made on
or before the last day of Employee’s taxable year following Employee’s taxable
year in which the expense was incurred.  Employee’s right to reimbursement or
in-kind benefits pursuant to this Section 6(b)(ii) shall not be subject to
liquidation or exchange for another benefit.

 

(iii)                               The amounts payable under
Section 6(b)(i) shall be paid as follows:

 

(1)                                 The Company shall pay Employee the amount
specified in Section 6(b)(i)(1) within 30 days the Termination Date.

 

(2)                                 Subject to Section 6(b)(iii)(5), the Company
shall pay Employee the amounts specified in Sections 6(b)(i)(2), 6(b)(i)(3) and
6(b)(i)(6) 30 days following the date of Employee’s Separation From Service if
he is not a Specified Employee or on the date that is six months following the
date of his Separation From Service if he is a Specified Employee.

 

(3)                                 Subject to Section 6(b)(iii)(5), the Company
shall pay Employee the amount specified in Section 6(b)(i)(4) each Friday
beginning with the first Friday immediately following the date of Employee’s
Separation From Service if he is not a Specified Employee or on the date that is
six months following the date of his Separation From Service if he is a
Specified Employee (and such first payment shall include all amounts that would
have been paid to Employee under this Section 6(b)(iii)(3) if Employee had not
been a Specified Employee).

 

(4)                                 Subject to Section 6(b)(iii)(5), the Company
shall pay Employee the amount specified in Section 6(b)(iii)(5), (A) on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates if Employee is not a Specified Employee or
(B) on the later of the April 15th immediately following the end of the
Company’s fiscal year bonus period to which such Bonus relates or the date that
is six months following the date of Employee’s Separation From Service if he is
a Specified Employee.

 

(5)                                 In the event of the termination of
Employee’s employment pursuant to Section 6(b) in a circumstance where Employee
has incurred a Section 409A Disability, the Company shall pay or begin to pay,
as applicable, Employee the amounts required to be paid pursuant to Sections
6(b)(i)(2), 6(b)(i)(3), 6(b)(i)(4) and 6(b)(i)(6) within 30 days after the date
Employee incurs a Section 409A Disability.  For purposes of this Agreement,
“Section 409A Disability” means the inability of Employee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.  Employee shall also be
treated as having a “Section 409A Disability” if he is, by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income

 

9

--------------------------------------------------------------------------------


 

replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 

(iv)                              For purposes of this Agreement, Employee shall
be deemed to “permanently disabled” if Employee shall be considered to be
permanently and totally disabled in accordance with the Company’s disability
plan, if any, for a period of 180 days or more.  If there should be a dispute
between the Company and Employee as to Employee’s physical or mental disability
for purposes of this Agreement, the question shall be settled by the opinion of
an impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten (10) calendar
days after a request for designation of such party, then a physician or
psychiatrist shall be designated by the NCH Naples Hospital in Naples, Florida. 
The parties agree to be bound by the final decision of such physician or
psychiatrist.

 

7.                                      Termination by the Company for Cause.

 

(a)                                 The Company may terminate this Agreement at
any time if such termination is for “cause”, as defined below, by delivering to
Employee written notice describing the cause of termination 30 days before the
effective date of such termination and by granting Employee 30 days to cure the
cause.  In the event that the employment of Employee is terminated for “cause”,
Employee shall be entitled only to (i) the Accrued Obligation, which amount
shall be paid within 30 days after the Termination Date, and (ii) a lump sum
payment in cash equal to Employee’s Annual Salary through the Termination Date
for periods following his Separation From Service, to the extent not theretofore
paid, which amount shall be paid to Employee within 30 days following his
Separation From Service if he is not a Specified Employee or on the date that is
six months following his Separation From Service if he is a Specified Employee.

 

(b)                                 “Cause” shall be limited to the occurrence
of the following events:

 

(i)                                     Conviction of or a plea of nolo
contendere to the charge of a felony (which, through lapse of time or otherwise,
is not subject to appeal);

 

(ii)                                  Willful refusal without proper legal cause
to perform, or gross negligence in performing, Employee’s duties and
responsibilities after 30 days written notice and an opportunity to cure;

 

(iii)                               Material breach of fiduciary duty to the
Company through the misappropriation of Company funds or property; or

 

(iv)                              The unauthorized absence of Employee from work
(other than for sick leave or personal disability) for a period of 60 working
days or more during a period of 90 working days.

 

8.                                      Voluntary Termination by Employee. 
Employee may terminate this Agreement at any time upon delivering 30 days
written notice to the Company.  In the event of such voluntary termination other
than for “good reason” as defined in Section 5, Employee shall be entitled only
to (a) the Accrued Obligation, which amount shall be paid within 30 days after
the Termination

 

10

--------------------------------------------------------------------------------


 

Date, and (b) a lump sum payment in cash equal to Employee’s Annual Salary
through the Termination Date for periods following his Separation From Service,
to the extent not theretofore paid, which amount shall be paid to Employee
within 30 days following his Separation From Service if he is not a Specified
Employee, or on the date that is six months following his Separation From
Service if he is a Specified Employee.

 

9.                                      Exclusivity of Termination Provisions. 
Except as otherwise set forth in the Change in Control Agreement, the
termination provisions of this Agreement regarding the parties’ respective
obligations in the event that Employee’s employment is terminated are intended
to be exclusive and in lieu of any other rights or remedies to which Employee or
the Company may otherwise be entitled at law, in equity or otherwise.  It is
also agreed that, although the personnel policies and fringe benefit programs of
the Company may be unilaterally modified from time to time, the termination
provisions of this Agreement are not subject to modification, whether orally,
impliedly or in writing, unless any such modification is mutually agreed upon
and signed by the parties.

 

10.                               Non-Competition.  Employee acknowledges that
he has and, while employed, will acquire unique and valuable experience with
respect to the businesses, operations, plans and strategies of the Company and
its subsidiaries.  Employee hereby covenants and agrees that during the term of
this Agreement and for a period of one year thereafter, he will not directly or
indirectly compete with the business of the Company or its subsidiaries.  For
purposes of this Agreement, the term “compete with the business of the Company
and its subsidiaries” shall include Employee’s participation in any operations
whose primary business competes with any business now conducted by the Company
or its subsidiaries, including the sale of menswear or shoes at retail, the sale
or rental of occupational uniforms or other corporate wear merchandise or any
material line of business proposed to be conducted by the Company or one or more
of its subsidiaries known to Employee and with respect to which Employee devoted
time as part of his employment hereunder on behalf of the Company or one or more
of its subsidiaries, including but not limited to the business of dry cleaning,
whether such participation is individually or as an officer, director, joint
venturer, agent or holder of an interest (except as a holder of a less than 1%
interest in a publicly traded entity or mutual fund) of any individual,
corporation, association, partnership, joint venture or other business entity so
engaged.  This non-competition covenant shall be applicable with respect to the
United States and Canada and any other country in which Employee would be
competing with the business of the Company or its subsidiaries as set forth in
this Section 10.  Notwithstanding the foregoing, the Company acknowledges and
agrees that Employee’s activities described in Schedule 10 hereto shall not
constitute a breach of this Section 10.  Employee and the Company agree that a
monetary remedy for a breach of this Section 10 or of Section 11 below will be
inadequate and will be impracticable and extremely difficult to prove, and
further agree that such a breach would cause the Company irreparable harm, and
that the Company shall be entitled to specific performance and/or temporary and
permanent injunctive relief without the necessity of proving actual damages. 
Employee agrees that the Company shall be entitled to such specific performance
and/or injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith.  Any such requirement of bond or
undertaking is hereby waived by Employee and Employee acknowledges that in the
absence of such a waiver, a bond or undertaking may be required by the court. 
In the event of litigation to enforce this covenant, the courts are hereby
specifically authorized to

 

11

--------------------------------------------------------------------------------


 

reform this covenant as and to the extent, but only to such extent, necessary in
order to give full force and effect hereto to the maximum degree permitted by
law.  Employee also agrees that if Employee is in breach of this Section 10, the
Company may cease all payments required under this Agreement.

 

11.                               Proprietary Information.

 

(a)                                 Employee acknowledges and agrees that he has
acquired, and may in the future acquire as a result of his employment with the
Company or otherwise, Proprietary Information (as defined below) of the Company,
which is of a confidential or trade secret nature, and all of which has a great
value to the Company and is a substantial basis and foundation upon which the
Company’s business is predicated.  Accordingly, Employee agrees to regard and
preserve as confidential at all times all Proprietary Information and to refrain
from publishing or disclosing any part of it to any person or entity and from
using, copying or duplicating it in any way by any means whatsoever, except in
the course of his employment under this Agreement and in furtherance of the
business of the Company or as required by applicable law or legal process,
without the prior written consent of the Company.  In the event of a breach or
threatened breach of this Section 11, the Company shall be entitled to the same
remedies as provided in Section 10 with respect to a breach thereof.

 

(b)                                 “Proprietary Information” includes all
information and data in whatever form, tangible or intangible, pertaining in any
manner to pricing policy, marketing programs, advertising, employee training and
specific inventory purchase pricing and any written information, including
customer lists, of the Company or any affiliate thereof, unless the information
is or becomes publicly known through lawful means.

 

12.                               Retirement.  If Employee’s employment
terminates on February 6, 2017 in accordance with the terms hereof, then
(a) thereafter and until Employee reaches age 65, the Company shall arrange to
provide Employee and his dependents medical insurance benefits substantially
similar to those provided to executive officers of the Company, provided
Employee shall pay the Company an amount equal to equal to the full cost of such
coverage and the Company will reimburse Employee for the amount paid by Employee
in excess of the amount that would be paid by an executive officer of the
Company for substantially similar benefits, and any reimbursement by the Company
to Employee required under this Section 12(a) shall be made on the last day of
the month in which Employee pays the amount required for such coverage and
(b) the Company shall pay to Employee installment payments of $10,000 a month
for a five year period beginning on February 6, 2017, to be paid on the 15th of
each month, beginning on February 15, 2017. If Employee is a Specified Employee
and the benefits specified in this Section 12 are taxable to Employee and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits.  Any amounts to which Employee
would otherwise be entitled under this Section 12 during the first six months
following the date of Employee’s Separation From Service shall be accumulated
and paid to Employee on the date that is six months following the date of his
Separation From Service.  Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 12, or in-kind benefits provided, during Employee’s taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided,

 

12

--------------------------------------------------------------------------------


 

in any other taxable year of Employee.  Any reimbursement of an expense
described in this Section 12 shall be made on or before the last day of
Employee’s taxable year following Employee’s taxable year in which the expense
was incurred.  Employee’s right to reimbursement or in-kind benefits pursuant to
this Section 12 shall not be subject to liquidation or exchange for another
benefit.  If Employee is a Specified Employee at the time of his Separation From
Service, the Company shall pay to Employee, on the date that is six months
following Employee’s Separation From Service, an additional interest amount
equal to the amount of interest that would be earned on the amounts specified in
this Section 12, to the extent such payments were delayed solely because he is a
Specified Employee, for the period commencing on the date of Employee’s
Separation From Service until the date of payment of such amounts, calculated
using an interest rate equal to the six month London Interbank Offered Rate in
effect on the date of Employee’s Separation From Service plus two percentage
points.

 

13.                               Assignment of Split Dollar Policies.

 

(a)                                 If Employee’s employment has not terminated
before February 6, 2014, the Company shall, within 30 days after February 6,
2014, assign its interest in (A) the Split Dollar Agreement dated May 25, 1995,
between Employee, George Zimmer, as Trustee of the David H. Edwab 1995
Irrevocable Trust, and the Company (the “First Split Dollar Policy”) and (B) the
Split Dollar Agreement dated May 25, 1995, between Employee, George Zimmer, as
Trustee of the David H. Edwab 1995 Irrevocable Trust and the Company (the
“Second Split Dollar Policy” and, together with the First Split Dollar Policy,
the “Split Dollar Policies”) to Employee, and the Company agrees to complete all
documentation necessary or desirable to effect such assignment.

 

(b)                                 If Employee’s employment is terminated
before February 6, 2014 for any reason other than for “cause” (as described in
Section 7) or Employee’s death, within 30 days after such Termination Date, the
Company shall assign its interest in the Split Dollar Policies to Employee, and
the Company agrees to complete all documentation necessary or desirable to
effect such assignment.

 

14.                               Notice.  All notices, requests, consents,
directions and other instruments and communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered in person, by courier, by overnight delivery service
with proof of delivery or by prepaid registered or certified first-class mail,
return receipt requested, addressed to the respective party at the address set
forth below, or if sent by facsimile or other similar form of communication
(with receipt confirmed) to the respective party at the facsimile number set
forth below:

 

To the Company:

The Men’s Wearhouse, Inc.

 

6100 Stevenson Blvd.

 

Fremont, CA 94538

 

Attention: Doug Ewert

 

Facsimile: (510) 657-0872

 

Confirm: (510) 723-8639

 

13

--------------------------------------------------------------------------------


 

To Employee:

David H. Edwab

 

c/o Profita and Associates

 

Michael Profita

 

106 Grand Avenue, Fourth Floor

 

Englewood NJ 07631

 

Facsimile: (201) 227-1115

 

Confirm: (239) 676-9515

 

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice.  All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.

 

15.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, executors, administrators, successors and assigns; provided, however,
that neither the Company nor Employee may assign any duties under this Agreement
without the prior written consent of the other party.

 

16.                               Limitation.  The Agreement shall not confer
any right or impose any obligation on the Company to continue the employment of
Employee in any capacity, or limit the right of the Company or Employee to
terminate Employee’s employment.

 

17.                               Further Assurances.  Each party hereto agrees
to perform such further actions, and to execute and deliver such additional
documents, as may be reasonably necessary to carry out the provisions of this
Agreement.

 

18.                               Severability.  In the event that any of the
provisions, or portions thereof, of this Agreement are held to be unenforceable
or invalid by any court of competent jurisdiction, the validity and
enforceability or the remaining provisions, or portions thereof, shall not be
affected thereby.

 

19.                               Arbitration.

 

(a)                                 Any dispute, controversy, or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
hereof, including claims for tortious interference or other tortious or
statutory claims arising before, during or after termination, providing only
that such claim touches upon matters covered by this contract, shall be finally
settled by arbitration administered by the American Arbitration Association
(“AAA”) pursuant to the Commercial Arbitration Rules as presently in force,
except as modified by the specific provisions of this Agreement.  The parties
expressly agree that nothing in this Agreement shall prevent the parties from
applying to a court that would otherwise have jurisdiction over the parties for
provisional or interim measures, including injunctive relief.  After the
arbitration panel is empaneled, it shall have sole jurisdiction to hear such
applications, except that the parties agree that any measures ordered by the
arbitrators may be immediately and specifically enforced by a court otherwise
having jurisdiction over the parties.  The parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The parties agree that the federal and state
courts located in Houston, Texas shall have exclusive jurisdiction over an
action brought to enforce the rights and obligations created in or arising from
this Agreement to arbitrate, and each of the parties hereto irrevocably submits
to the jurisdiction of said courts.  Notwithstanding the above, application may
be made by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement.  Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.

 

(c)                                  The arbitration shall be conducted before a
tribunal composed of three neutral arbitrators drawn from, in the first
instance, the Texas Large Complex Claims panel and then, if necessary, from the
Commercial panel.  Each arbitrator shall sign an oath agreeing to be bound by
the Code of Ethics for Arbitrators in Commercial Disputes promulgated by the AAA
for Neutral Arbitrators.  It is the intent of the parties to avoid the
appearance of impropriety due to bias or partiality on the part of any
arbitrator.  Prior to his or her formal appointment, each arbitrator shall
disclose to the parties and to the other members of the tribunal, any financial,
fiduciary, kinship or other relationship between that arbitrator and any party
or its counsel, or between that arbitrator and any individual or entity with any
financial, fiduciary, kinship or other relationship with any party.  For the
purposes of this Agreement, “appearance of impropriety” shall be defined as such
relationship or behavior as would cause a reasonable person to believe that bias
or partiality on the part of the arbitrator may exist in favor of any party. 
Any award or portion thereof, whether preliminary or final, shall be in a
written opinion containing findings of fact and conclusions of law signed by
each arbitrator.  The arbitrator dissenting from an award or portion thereof
shall issue a dissent from the award or portion thereof in writing, stating the
reasons for his or her dissent.  The arbitrators shall hear and determine any
preliminary issue of law asserted by a party to be dispositive of any claim, in
whole or part, in the manner of a court hearing a motion to dismiss for failure
to state a claim or for summary judgment, pursuant to such terms and procedures
as the arbitrators deem appropriate.

 

(d)                                 It is the intent of the parties that,
barring extraordinary circumstances, any arbitration hearing shall be concluded
within two months of the date the statement of claim is received by the AAA. 
Unless the parties otherwise agree, once commenced, hearings shall be held 5
days a week, with each hearing day to begin at 9:00 A.M. and to conclude at
5:00 P.M.  The parties may upon agreement extend these time limits, or the
chairman of the panel may extend them if he or she determines that the interests
of justice otherwise require.  The arbitrators shall use their best efforts to
issue the final award or awards within a period of 30 days after closure of the
proceedings.  Failure to do so shall not be a basis for challenging the award. 
The parties and arbitrators shall treat all aspects of the arbitration
proceedings, including without limitation, discovery, testimony and other
evidence, briefs and the award, as strictly confidential.  The place of
arbitration shall be Houston, Texas, U.S.A. unless otherwise agreed by the
parties.

 

(e)                                  The parties agree that discovery shall be
limited and shall be handled expeditiously.  Discovery procedures available in
litigation before the courts shall not apply in an arbitration conducted
pursuant to this Agreement.  However, each party shall produce relevant and
non-privileged documents or copies thereof requested by the other parties within
the time limits set and to the extent required by order of the arbitrators.  All
disputes regarding discovery

 

15

--------------------------------------------------------------------------------


 

shall be promptly resolved by the arbitrators.  No witness or party may be
required to waive any privilege recognized at law.  The parties hereby waive any
claim to any damages in the nature of punitive, exemplary or statutory damages
in excess of compensatory damages, or any form of damages in excess of
compensatory damages, and the arbitration tribunal is specially divested of any
power to award any damages in the nature of punitive, exemplary or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages.  Except as provided in Section 5(d), the party prevailing
on substantially all of its claims shall be entitled to recover its costs,
including attorneys’ fees, for the arbitration proceedings, as well as for any
ancillary proceeding, including a proceeding to compel arbitration, to request
interim measures or to confirm or set aside an award.

 

20.                               Governing Law.  This Agreement shall be
governed and construed under and interpreted in accordance with the laws of the
State of Texas without giving effect to the doctrine of conflict of laws.

 

21.                               Entire Agreement; Waiver; Interpretation. This
Agreement constitutes the entire agreement of the parties, and supersedes all
prior agreements, oral or written, with respect to the subject matter of this
Agreement; provided, that the Change in Control Agreement and any Award
Agreement shall not be superseded hereby.  No change, modification or waiver of
any provisions of this Agreement shall be enforceable unless contained in a
writing signed by the party against whom enforcement is sought.  The failure at
any time to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of
either party thereafter to enforce each and every provision hereof in accordance
with its terms.  No presumption shall be construed against the party drafting
this Agreement.

 

22.                               Employee’s Representation.  Employee
represents and warrants that (i) he is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) his execution and performance of this Agreement is not a
violation or breach of any other agreement between Employee and any other person
or entity and (iv) he has been advised by legal counsel as to the terms and
provisions hereof and the effort thereof and fully understands the consequences
thereof.

 

23.                               Company’s Representation.  The Company
represents and warrants that (i) it is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) its execution and performance of this Agreement is not a
violation or breach of any other agreement between Employee and any other person
or entity and (iv) this Agreement is a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms.

 

24.                               Return of Company Property.  Employee
acknowledges that all Proprietary Information and other property and equipment
of the Company or any affiliate that Employee accumulates during his employment
are the property of the Company and shall be returned to the Company immediately
upon the termination of his employment.

 

16

--------------------------------------------------------------------------------


 

25.                               Miscellaneous.  All references to sections of
any statute shall be deemed also to refer to any successor provisions to such
sections.  The compensation and benefits payable to Employee or his beneficiary
under Section 5 of this Agreement shall be in lieu of any other severance
benefits to which Employee may otherwise be entitled upon the termination of his
employment under any severance plan, program, policy or arrangement of the
Company other than the Change in Control Agreement, and Employee shall not be
entitled to receive any benefits under Section 5 hereof if he has become
eligible to receive equivalent benefits under the Change in Control Agreement
but shall be entitled to receive benefits hereunder, including under Sections
5(a)(i)(3) and 5(a)(ii), to the extent they are more beneficial to Employee than
those provided under the Change in Control Agreement; provided that  any such
additional benefits shall be subject to adjustment as provided in
Section 7(e) of the Change in Control Agreement.  The amount of any payment or
benefit provided for in this Agreement shall not be reduced by offset against
any amount claimed to be owed by Employee to the Company.  Employee shall not be
permitted to specify the taxable year in which a payment provided for under this
Agreement shall be made to him.

 

26.                               Compliance With Section 409A.  It is intended
that this Agreement shall comply with Section 409A.  The provisions of this
Agreement shall be interpreted and administered in a manner that complies with
Section 409A.  The provisions of this Agreement dealing with Section 409A
reflect the manner in which this Agreement has been operated in good faith
compliance with Section 409A since January 1, 2005.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first written above.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ D EWERT

 

Name: Douglas S. Ewert

 

Title: President and Chief Executive Officer

 

Date:

5-14-13

 

 

 

 

 

  /s/ DAVID H EDWAB

 

DAVID H. EDWAB

 

 

 

Date:

5/14/13

 

18

--------------------------------------------------------------------------------


 

Schedule 10
Activities Excluded from Section 10

 

Employee being a board member of, and a member of any committee of the board of,
or holding, directly or indirectly,  less than a 5% equity interest in, any of
the following business entities shall not be prohibited by Section 10.

 

1.                                      New York & Company

 

2.                                      UIC, Inc.

 

3.                                      Vitamin Shoppe, Inc.

 

4.                                      PowerMap, Inc.

 

5.                                      KEG Capital LLC

 

6.                                      Grab LLC

 

7.                                      Big Bang LLC (E&O Asian Kitchen
Restaurant)

 

8.                                      Koral Family Business Group LLC

 

9.                                      ZFC Flag Collection

 

10.                               Investment opportunities resulting from
advising Irving Place Capital Partners

 

--------------------------------------------------------------------------------